 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDRecommendationsUponthe basis of the foregoing findings of fact, conclusions of law,and theentire record in the case, the undersigned hereby recommends that the com-plaint herein be dismissed in its entirety.F.BURBART MANUFACTURING COMPANYandINTERNATIONAL AssoCIA-TION OF MACHINISTS, A.F. L.Case No. 14CA-576.September 28,1951Decision and OrderOn June 13, 1951, Trial Examiner Bertram G. Eadie issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had not engaged in the alleged unfair labor practicesand recommending that the complaint be dismissed in its entirety,as set forth in the copy of the Intermediate Report attached hereto.Thereafter, the General Counsel filed exceptions to the IntermediateReport and a supporting brief.-The Board' has reviewed the rulings made by the Trial Examinerat the hearing and finds no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions, the brief, and the entire record ,inthis case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner?EOrderUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the complaint herein against F.Burkart Manufacturing Company, Cairo, Illinois, be, and it herebyis, dismissed.Intermediate ReportSTATEMENT OF THE CASEUponan amended chargefiled February 26, 1951,*by InternationalAssociationof Machinists,A. F. L., theGeneral Counsel of the National Labor Relations Board,1Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connectionwiththis caseto a three-member panel[Chairman Herzog and Members Houston and Reynolds].2 Because the Act restricts only the power of the Boardto certifya nonguard unionfor guards and placesno restriction on theright of guardsto join nonguard unions, wedo not adopt the Trial Examiner's finding that"as a guardor watchmanBoerschel wasnot privileged to become a member of the union represented by Rushing nor of theUpholsterers'International Union of North America,AFL."Nordo we adopt the TrialExaminer's finding that Rushing testified credibly that the IAM "was the bargaining agentin the plant at that particular time."*Original charge filed December 5, 1950.96 NLRB No. 70. F.BIJRKART MANUFACTURING COMPANY559herein referred to as the General Counsel, and the National Labor RelationsBoard, herein referred to as the Board, by the Regional Director for the Four-teenth Region (St. Louis, Missouri), issued a complaint against F. Burkart Man-ufacturing Company, herein referred to as the Respondent. Copies of the chargesand of the complaint were duly served on the Respondent. The complaint allegedthat the Respondent had engaged in and- was engaging in unfair labor practicesaffecting commerce within the meaning of Section 8 (a) (1) and (3) and Section2 (6) and (7) of the National Labor Relations Act, as amended, 61 Stat. 136,herein referred to as the Act.With respect to the unfair labor practices, the complaint alleges that theRespondent : (a) On or about November 27, 1950, discharged Albert E. Boerscheland thereafter failed and refused, and does now fail and refuse, to reinstate himto his former or equivalent position; (b) discharged and failed and refused,and does now fail and refuse, to reinstate the said Boerschel because he engagedin concerted activities with other employees for their mutual aid and protectionand for the purpose of discouraging membership in a labor organization.The Respondent failed to file an answer.Pursuant to due notice, a hearing was scheduled and held on April 16-and 17,1951, at Cairo, Illinois, before the undersigned Bertram G. Eadie, a Trial Exam-,iner, duly designated by the Chief Trial Examiner.The General Counsel, theInternational Association of Machinists, A. F. L., herein referred to as the Union,and the Respondent were represented at the hearing.All parties participated inthe hearing and were afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.A motion was made by General Counsel for judgment on the pleadings as theRespondent had failed to file an answer, but with the consent of the GeneralCounsel the motion was withdrawn and the Respondent was permitted to pleada general denial as and for its answer, excepting however therefrom the jurisdic-tional allegations of the complaint which the Respondent admitted.A furthermotion was made by the General Counsel to amend the pleadings to conform tothe evidence, as to dates, etc.The motion was granted upon the consent of theRespondent.The Respondent moved to dismiss the complaint at the close of the GeneralCounsel's case and again at the close of the whole case on the grounds that (a)the complaint herein relates to alleged activities concerning a watchman who waswithout the purview of the unit which was in existence by proper bargaining in alabor contract between the Company and the Upholsterers' International Unionof North America, and (b) no relief can be granted by this tribunal. Decisionswere reserved on the motions and are now denied.`Both counsel argued orally at the close of the whole case. Counsel for theGeneral Counsel has submitted a brief to the Trial Examiner ; none has beenreceived from counsel for the Respondent.Upon the entire record in the case, from his observation of the witnesses, andthe exhibits in evidence, the Trial Examiner makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE RESPONDENTThe Respondent is a corporation duly organized under and existing by virtueof the laws of the State of Missouri, with its principal office and place of businesslocated in St. Louis, Missouri, and branch factories located in various States ofthe United States, with an installation branch manufacturing establishmentlocated at Cairo, Illinois. 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Respondent is primarily engaged at its establishment in Cairo, Illinois,in the manufacture of bats and pads.The Respondent,during the course and conduct of its business at the said Cairo,Illinois,establishment,during the calendar year ending December 31, 1950, pur-chased raw materials consisting principally of sisal and rubber,valued in excessof $1,000,000,of which more than 50 percent was transported from points outsidethe State of Illinois to the Respondent's plants at Cairo.During the same period,the Respondent manufactured,sold, and distributed finished products consistingprincipally of seat pads for automotive vehicles, valued in excess of $1,000,000, ofwhich more than 50 percent was transferred from its place of business in saidCairo, Illinois,to points outside the State of Illinois.The Respondent concededthat it is engaged in commerce within the meaning of the National Labor Rela-tions Act.The Trial Examiner finds that Respondent is engaged in commerce within themeaning of the Act.IL THE LABORORGANIZATIONS INVOLVEDInternational Association of Machinists, A. F. L.; Upholsterers' InternationalUnion of North America and its Local 702, AFL; and International Union,United Automobile, Aircraft and Agricultural Implement Workers of America,CIO, are labor organizations within the meaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. Facts on which the General Counsel relies to constitute a prima facie caseagainst the RespondentAlbert E. Boerschel was employed by the Respondent as a guard or watchmanat its Cairo,Illinois,plant.His duties consisted of attending at the gate andmaking hourly rounds of the buildings,during his shift, watching through theplant for fires or anything of that kind.His instructions when he was firstemployed were to keep the gate closed and locked except during the hours of4 to 5 and 8 to 9 p. in.He opened the gate at 7 p. in. to let the oilers out and againat the luncheon period at 8: 15 p. In.He had been issueda keyto the lockby Respondent.At the material times mentioned herein he worked on the shiftfrom 4 p. m. to 1 a. m.The plant consisted of approximately 25 acres and was entirely fenced.About6 acres were devoted to buildings which were substantially constructed of steeland concrete some of which were two stories in height.The watchman's station while he was not engaged in making his rounds ofthe premises was located in a small gatehouse,low ceilinged and heated by steam,at the junction of the plant roadway and the highway, within a few feet of thegate and also within the enclosed premises. It was approximately 1,000 feetfrom the main buildings, which were reached by the roadway.The watchman'sstation and interior of the building could readily be seen from the gate; andlikewise, the gate and anyone standing in its vicinity were observable from thewatchman's post.The plant at the material times mentioned herein was operating on a 2-shiftschedule, 8 a. in. to 3: 45 p. in., and 4 p. in. to 1 a. in., with luncheon periods of45 minutes each at 12 p. in. and 8: 15 p. in.Approximately 300 employees wereengaged in the operation, about 200 of them working on the 8 a. in. to 4 p. in. shiftand the balance of approximately 100 on the 4 p. in. to 1 a. in. shift. F. ,BURKART MANUFACTURING COMPANY561On November 27, 1950, while Boerschel was in the gatehouse he was approachedby Herbert Rushing who informed him that he represented the InternationalAssociation of "Machinists and that he was looking for an employee of theRespondent from whom he had received- a telephone call;' and whom he hadpromised to meet at the plant that evening at the luncheon period.Boerschelrecognized him as an acquaintance of several years' standing.Rushing did notknow the name of the employee for whom he was seeking, but described himas a shop steward in the plant.Boerschel could not place him and told Rushingthat he would have to wait outside of the plant gate and possibly he would seethe man coming out of the plant at the luncheon period which would be only afew minutes later .As a guard or watchman Boerschel was not privileged to become a memberof the union represented by Rushing nor of the Upholsterers'InternationalUnion of North America, AFL.As requested,Rushing waited outside the gate and while there Robert B.Morrow, a vice president of the Respondent in charge of the Cairo plant, whowas leaving the plant in his auto sometime after 8: 20 p. in. approached him andasked, "Are you a labor representative?"Rushing answered, "I am sir, Irepresent the International Association of Machinists."Morrow then made aremark to Rushing as follows, "By God, I'll take care of that."Morrow thenturned around and walked back inside the gate and asked Boerschel " . . . if Iknew that man out there. I said yes, I know him and family years ago,- buthadn't for several years.He said, 'do you know his name' I said I can't recallhis name but I know him by the name of Butch. That was all he said and left."Morrow then got in his automobile and left the premises.During the periodbetween 7: 30 p. in. and 9 p. in. the gate was wide open, allowing individuals andvehicles to enter and depart from the premises.The next day Boerschel was discharged by Hester Humphrey,the plantsuperintendent,and_ was given as the reason for his discharge,"Well you leftthe gate open and a union man was out there."Prior to that time the Upholsterers' International Union of North America,AFL, and its Local 702 had entered into a collective bargaining agreement withthe Respondent which provided that it should be continued in effect until March28, 1951, and thereafter automatically renewed unless terminated by eitherparty on notice to the other in writing at least 60 days prior to March 28, 1951.On October 13,the Respondent and the Upholsterers executed a supplementagreement which,inter alia,extended the expiration date of the contract toMarch 28, 1952. On October 11, 1950, International Union, United Automobile,Aircraft and Agricultural Implement Workers of America, CIO, filed its petitionwith the Board for certification, alleging therein that Upholsterers' Union wasthe then recognized or certified bargaining agent of the Respondent. The Boardgranted the petition and set a date for an election to be held subsequent to thedate of the hearing.Herbert Rushing, international representative of the International Associ-ation of Machinists, testified credibly as follows :Trial Examiner EADIE. Now, at that time, was there a campaign inprogress for union representation in the plant?The WITNESi. Not that I know of. I don't know what I was called forover there at'all'This man that wanted to see me didn't state the reasonwhy. That was my first trip to the plant. 562DECISIONSOF NATIONALLABOR RELATIONS BOARDTrial Examiner EADIE. And I take it that your union was the bargainingagent in the plant at that particular time?The WrrNESS. That's right sir.•s"*st.Q. (By Mr. CARLSON.) Just one other question. Did the campaign at theplant begin after your meeting with Boerschel?A.Well, yes sir.The campaign began there, but not through my efforts.CIO started the campaign in the plant.At the time of his discharge Boerschel testified that Humphrey said, "Well,Mr. Morrow is through with you." I asked what it was all about. He said,"Well, you left the gate open and a union man was out there." I told himO. K. and tried to talk to him.He said "no use talking to me, nothing I cando about it." I gave him the key and he handed me an envelope.Assuming the facts to be as presented by the General Counsel at the close ofhis casethere was then open for the Trial Examiner's consideration a choice oftwo inferences to be drawn from the facts as outlined above. Either inference,to wit:(a)That those alleged facts supported an inference that Boerschelwas discharged by the Respondent for alleged concerted union activity in viola-tion of Section 8 (a) (1) and (3) of the Act; and (b) that such facts justified aninference that Boerschel was discharged because he had admittedly violated hisinstructions and allowed the gate to remain open at unauthorized times forwhich he had been discharged by the Respondent and not for any concerted orunion activity on his part. If there were no additional facts to be found basedon substantial evidence it is debatable whether an inference could be justifiablyfound from the facts in support of the contention that his discharge was oc-casioned or brought about for the reason that he engaged in concerted or unionactivity ; or that the Respondent through its officers believed that he had done so.The decision of the question as to what inference is to be accepted becomesmoot for the reason that the Respondent has placed in the record credible sub-stantial evidence which preponderates in favor of the Respondent's contentionthat Boerschel was not discharged by it for presumed or active participation onhis part in engaging in concerted or union activities.B. Additional credible facts that must be considered before the determination ofthe question of inference can be drawnBetween 7 and 7: 30 p. in. on the night in question a fire had broken out inthe plant.Jule Sams, maintenance foreman for the Respondent *hose dutyit was to take charge of fire fighting at the plant, upon receiving a phone messagethat a fire had broken out hurriedly drove his automobile to the plant's gate. Itwas locked.He could see Boerschel sitting at his desk in a slumped position.He honked his horn several times. It had no effect on Boerschel.He thereuponunlocked the gate with a key which he always carried.He went inside the gate-house and found Boerschel asleep.He had to slap him severaltimesto awakenhim. In his opinion Boerschel was intoxicatedas hisbreath smelledof liquor.Boerschel denied that charge but admitted that he had a glass of beer at luncheonat 3: 30 p. in. that afternoon.Boerschel wanted to know whatSamswas doingthere at that time of night.He tcld Boerschel that there was a fire in theplant and immediately drove with all haste to the fire where he proceeded totake charge of the fire-fighting crew.When the^fire was out, Sams reportedBoerschel's behavior, to Hester Humphrey, the plant superintendent.He dis-charged Boerschel the next morning and when Boerschel reported for work the F.BURKART MANUFACTURING COMPANY563next afternoon he notified him to that effect.Humphrey testified credibly as tothe report he had received from Sams and the conversation he had with Boer-schel when he notified him of his discharge as follows :Q. (By Mr. EaKER :) State what that report was?A. After the fire was all put out, wasn't cleaned up, the fire was all out,sisal still on the floor, Mr. Sams told me that he couldn't get in the gate dueto the fact that the watchmanwas asleep.He in return had to take his keyand open the gate and come on in, and I was already there before that time.Q. How did you get to the fire, Mr. Humphrey?A. Right out my back door of the plant ; I live on the premises.Q. So you did not have occasion to go to the front gate?A. No, sir.Q. After you got this report from Sams, was Mr. Boerschel discharged thefollowing morning?A. Yes.Q. State to the Examiner what occurred?A.Well, Mr. Sams made his report to me, and Uncle Al is a likeable kindof a guy and I had him around for a long time. I liked him. In case of afire, that was different. I just had to discharge him. That was made thefollowing morning early, and he got his discharge when he came in to work.Trial Examiner EADIE. You actually attend the discharge?The WITNESS : I did.Q. (By Mr.ERKER :)Now, what did you say to him at the time?A. I said, "Uncle Al, that report was made to me, you wereasleep."Isaid, "I just can't put up with that." I couldn't. "That is the best I can do,there is nothing I can do about it. I'll have to discharge you."Withthe additional facts as found above,the inference that Boerschel wasdischarged by the Respondent for purported or actual concerted or union activityis rejected and the version of the facts as testified to by the Respondent's wit-nesses isaccepted.Conclusions Reached on the FactsThe General Counsel failed to establish by a fair preponderance of the evi-dence that Boerschel was dischargedby theRespondent for purported or. actualconcerted union activities on his part.It is further found that Boerschel's dis-charge was occasioned or brought about by his own actions in violation of hisgiven instructions in allowing the gate of the plant to remain open and unlockedduring proscribed hours and being asleep at his post as watchman or guardduring his tour of duty.The Respondent was justified in the discharge ofBoerschel. Its acts in so doing were not in violation of Section 8 (a) (1) and (3)and Section7 of the Act.The Trial Examiner will recommend that the complaint herein be dismissedagainst the Respondent in its entirety.CONCLusIONs OF LAW1.F. BurkartManufacturingCompany isa corporation organized and existingunder andby virtue of the laws of the State of Missouri.2. International Association of Machinists, A. F. L., Upholsterers'InternationalUnion of North Americaand itsLocal 702, AFL,and InternationalUnion, UnitedAutomobile, Aircraft and Agricultural Implement Workers of America, CIO, arelabororganizationswithin themeaningof Section 2 (5) of the Act. 564DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.The Respondent has not engaged in unfair labor practices within the mean-ing of Section 8 (a) (1) and(3) and Section 2(6) and(7) of the Act.RecommendationUpon the basis of the foregoing findings of fact and conclusions of law, andupon the entire record in the case, the Trial Examiner recommends that thecomplaint against F.Burkart Manufacturing Company be dismissed in itsentirety.UNITED STATES RUBBERCOMPANYandINTERNATIONAL ASSOCIATIONOF MACHINISTS,DISTRICTNo. 113, PETITIONER.Cases Nos. 13-RC-1921,13-RC-1922, and 13-RC-1961. September 28, 1951Decision,Order,and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Irving M. Friedman,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Herzog and Members Reynolds andMurdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, in Case No. 13-RC-921.No question affecting commerce exists in Case No. 13-RC-1922.4. In Case No. 13-RC-1921, Petitioner seeks to sever from a pro-duction and maintenance unit at the Employer's Fort Wayne, Indiana,1At the outset of the hearing,Petitioner,IAM, moved to withdraw Its petition in CaseNo. 13-RC-1961,which sought a unit of precision metal inspectors, gage checkers andlead man,and in the absence of any objections,the hearing officer granted the motion.Section 102.52 of the Board'sRules and Regulations,as amended March 1, 1951, vests inthe Regional Director or in the Board,and not in the hearing officer, the power to permitthe withdrawal of a petition.None of the parties herein,however, objected to the requestby the IAM to withdraw its petition and no evidence was taken in regard to that petition.We therefore find that the withdrawal of the petition In Case No.13-RC-1961 will notprejudice any of the parties herein.Accordingly, the motion of the IAM to withdraw itspetition in Case No.13-RC-1961 is hereby granted, and Case No. 13-RC-1961 is herebyordered severed from Cases Nos. 13-RC-1921 and 13-RC-1922 in which the IAM alsoappears as Petitioner.W. J. Smith Wood Preserving Company,80 NLRB 824.96 NLRB No. 78.